 ALDON,INC.579Aldon,Inc.andAmalgamated Clothing Workers ofAmerica,AFL-CIO. Cases 23-CA-3720 and23-RC-3441February 2, 1973DECISION AND ORDER ANDDIRECTION OF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDPENELLOOn June 30, 1972, Administrative Law Judge'WilliamW. Kapell issued the attached Decision inthis proceeding. Thereafter, both the General Coun-sel and the Respondent filed exceptions and support-ing briefs, and the Respondent also filed a brief inanswer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.The Administrative Law Judge, as more fully setforth in his Decision, found that shortly before theelection a meeting of supervisors was held at whichPlantManager Doniger stated that the Respondentanticipated a union defeat and told the supervisors totake it easy on the employees for 2 weeks to givethem time to settle down after the union campaign.Thereafter the supervisors were to put pressure onthe employees and get rid of the union supporters forone reason or another. The Administrative LawJudge concluded that Doniger's instructions to thesupervisors to find pretexts to discharge unionsupporters was violative of Section 8(a)(1) of the Act.The evidence in the record does not support theAdministrative Law Judge's findings. The findingsare based upon the crediting of the testimony ofemployee Raul Huizar who was, at the time, asupervisor who had attended the meeting. Althoughon his original direct examination he testified thatthe pressures were to be brought on employees,"Especially the strongest for the union," he contra-dicted himself repeatedly in his subsequent testimo-ny.Thus when asked on cross-examination whatDoniger had said about getting rid of employees herepliedwhether "union or non-union" and whenasked whether Doniger said "he would get rid ofthem whether they were for the union or not for theunion. Is that right?" he answered "Right." Whenasked on redirect examination by the GeneralCounsel what Doniger had said about "the unionpeople" at the supervisory meeting he replied "Idon't remember him saying anything about the unionpeople."And again on recross examination whenasked "Did Mr. Doniger say you were to putpressure on the union people only or on everybody?"he answered "Everybody."Under these circumstances we cannot accept theAdministrative Law Judge's finding that Donigerdirected his supervisors to put pressure on employeessupporting the Union and find pretexts to enable theRespondent to get rid of them even though thefindings are based, in part, on Huizar's demeanor.On the contrary, the evidence we have cited showsthat,with the exception of his single statement ondirect examination set forth above, Huizar's testimo-ny supported that of Doniger to the effect that themeeting was concerned solely with production in theplant, which had fallen drastically during the unioncampaign, and that the pressure was to be applied tothose employees who were not meeting the Respon-dent's production standards regardless of their unionsympathies. The Administrative Law Judge's findingin this respect is therefore devoid of any support andis, in fact, refuted by the evidence in the record. Wetherefore dismiss this allegation of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Aldon, Inc., San Antonio and New Braunfels, Texas,its officers, agents, successors, and assigns, shall taketheaction set forth in the Administrative LawJudge's recommended Order as so modified:1.Deleteparagraph 1(a) and substitute thefollowing:"(a) Interrogating its employees about Amalgamat-ed Clothing Workers of America, AFL-CIO, or anyother union; threatening to discharge its employeesor take other reprisals against them because of theirunion support; soliciting and/or assisting in therevocation of their union cards; discriminatorilyenforcing a no-solicitation rule against union sup-porters; promulgating and enforcing a rule to enjoinemployees from conversing in the plant in order topreclude any discussions concerning the Union;soliciting employees' grievances with the impliedpromise of improving working conditions to discour-The title of "Trial Examiner" was changed to "Administrative LawJudge" effectiveAugust 19, 1972.201NLRB No. 75 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDage union support; impliedly promising benefits toemployees if the election turns out favorably toRespondent; interfering with voters at representationelections;and discriminatorilyissuingwritten warn-ing notices because of an employee's union support,allwithin the meaning of Section 8(a)(1) of the Act."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHERORDERED that the election conductedinCase 23-RC-3441 on July 15, 1970, be, and ithereby is, set aside, and that said case be, and ithereby is, remanded to the Regional Director forRegion 23 to conduct a new election when he deemsthe circumstances permit a free choice ofa bargain-ing representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, within the meaning of Section8(a)(1)of the Act, interrogate our employeesabout union activities or threaten to discharge ortake other reprisals against them because of theirunion activities, solicit or assist them in revokingtheirunion cards, discriminatorily enforce no-solicitation rules, promulgate and enforce rulesenjoining employees from conversing with oneanother in the plant for the purpose of precludingany discussion of the Union, soliciting employeegrievances with the implied promise of improvingworking conditions to discourage union support,impliedly promise benefits to employees if theelection turns out favorably to us, interfere withvotersatelections,ordiscriminatorily issuewritten warning notices to employees.WE WILL NOT discourage membership in oractivitieson behalf of Amalgamated ClothingWorkers of America, AFL-CIO, or any otherlabor organization, by discriminating in regard tothe suspension of our employees, or by discrimi-nating inregard to any other term or condition ofemployment.WE WILL make Josie Rodriguez whole for anyloss of pay she may have suffered as the result ofher suspension, and expunge from her personnelfile the warning notice issued to her because ofher alleged unfair distribution of work.WE WILL NOT in any othermanner interferewith, restrain, or coerce our employees in theexerciseof their rightsto self-organization, toform,join,or assist any labor organization, tobargain collectively through representatives oftheir own choosing,and to engage in any otherconcerted activities for the purpose of collectivebargaining or other mutual aid or to refrain fromall such activities.ALDON, INC.(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the dateof posting and must not bealtered, defaced, or covered by anyother material.Any questionsconcerning this noticeor compli-ancewith its provisions may be directed to theBoard'sOffice,Dallas-BrazosBuilding,FourthFloor, 1125 BrazosStreet,Houston,Texas 77002,Telephone 713-226-4296.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAMW.KAPELL, Trial Examiner:These casesconsolidated for hearing were tried at San Antonio, Texas,on March 13,14, 15, and 16 andMay 2,3, and4, 1972,with all parties participating.The complaint,as amended,'in Case23-CA-3720,issued onMay 21,1971, alleges, insubstance,that in violation of Section 8(axl) Respondentinterrogated employees concerning their union activities,threatened termination of employees who signed unioncards or supported the Union,solicited employees towithdraw their union cards and assisted them in doing so,permittedantiunion solicitationwhilebarring unionsolicitation,denied job advancement to an employeebecause she filed charges with the Equal EmploymentOpportunityCommission in protestation of discriminatoryemployment practices, issued warning slips to employeesbecause of their union support,incorrectly informedclerical employeesthat theywere not qualified to vote intheBoard election,engaged in surveillance of unionmeetings, promised to promote an employee to a betterpaying jobiftheUnion lostthe election,denied anemployee a promotion to a betterpaying jobbecause of thependencyof the union election,warned employees of morestringent working conditions if they voted for the Union,threatened to ascertain the identity of those who voted fortheUnionand to make it "tough" on them,and heldemployee meetings to solicit their grievances concerningtheirworking conditions and to ascertain employeesentiment towards their supervisors;and that in violationIBased on chargesfiled byAmalgamated Clothing Workers of America,AFL-CIO,hereafter referred to as the Union,on August 5 and 27, andOctober 19and 21,1970. (All dates hereafter referred to are in 1970 unlessotherwise noted.) ALDON, INC.of Section 8(a)(3) Respondent discontinued overtime workto an employee and then laid her off because of her unionsupport and refused to reinstate her. In its answer andamended answer Respondent denied engaging in any ofthe alleged violations.In representationCase 23-RC-3441, pursuant to aStipulationforCertificationUpon Consent Electionexecuted on June 5, an election was conducted on July 15,to which objections to Conduct Affecting the Results of anElection were filed by the Petitioner (Union) on July 22.On September 11, the Regional Director issued his Reportand Recommendations on Objections to Election, recom-mending that the Board overrule Objection 2 in its entiretyand direct a hearing on issues raised on the remainingobjections. No exceptions to the Regional Director's reporthaving been filed within the time provided therefor, theBoard adopted his recommendations as contained in hisreport and ordered that a hearing be held before a dulydesignated hearing officer for the purpose of receivingevidence to resolve the issues raised by the Petitioner'sObjections I and 3 through 12, and further ordered that theHearing Officer shall prepare a report containing resolu-tions of the credibility of witnesses, finding of fact, andrecommendations to the Board as to the disposition of saidobjections. The Regional Director thereafter consolidatedsaid hearing with the hearing in Case 23-CA-3720.All parties were represented and were afforded anopportunity to adduce evidence, to examine and cross-examine witnesses, and to file briefs. Briefs were receivedfrom the General Counsel and Respondent and have beenduly considered. Upon the entire record2 in these cases,and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.COMMERCEAt all times material herein, Respondent, a Texascorporation, having its principal office and business in SanAntonio, Texas, with facilities located in San Antonio andNew Braunfels, Texas, has been, and is, engaged in themanufacture and sale of full-fashion knit garments. Duringthe past calendar year, in the course and conduct of itsbusiness operations, Respondent derived gross revenues inexcess of $500,000 from the sale of its goods and during thesame period purchased and had shipped to its facilitiesdirectly from points outside the State of Texas goodsvalued in excess of $50,000. Respondent admits, and I find,at all times material herein, that it has been engaged inbusiness as an employer within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDRespondent admits, and I find, at all times materialherein that the Union has been a labor organization withinthe meaning of Section 2(5) of the Act.2The Respondent's unopposed motion to correct the transcript isgranted as requested.3Stafford denied questioning Martinez as related above, but admitteddiscussing the possibility of a mechanics job with him. I credit Martinez, asthepatternofRespondent's conduct supports the likelihood of theIII.THEUNFAIR LABOR PRACTICES581A.Background and IssuesThe Union began organizing Respondent's employees idthe fall of 1969, following requests from a group of women,led by employee Frances Trevino, who had been laid off inJuly 1969. The group had filed charges with the EqualEmployment Opportunity Commission alleging sex dis-crimination against them. On April 27 the Union, whichhad obtained authorization cards from a considerablenumber of Respondent's employees, filed a representationpetitionwith the Board. An agreement for a consentelection was followed, on July 15, by an election conductedby the Board, in which 223 ballots were cast for, and 271against, the Union, with 18 challenged. Objections to theelection were timely filed, and the Board directed that ahearing be held on all the objections except one.The issues before me concern some 32 allegations ofviolations of Section 8(a)(l) by the Respondent betweenFebruary 5 and October 21, an alleged violation of Section8(a)(3) by a change in the hours and subsequent suspensionof one employee, and the objections, which with fewexceptions parallel the 8(a)(1) violations occurring duringthe critical period. Resolution of virtually all the allega-tions turns on credibility; there are few questions of law oninterpretations involved.B.The Alleged 8(a)(1) Violations1.InterrogationEmployee Irene Segovia, who began working for theCompany in January in the button hole department, signeda union card about 3 weeks thereafter. Some time inFebruary, Dan Utterback, the head guard and an admittedcompany agent and supervisor, approached her while shewas working and inquired whether she had signed a unioncard. After she denied having signed a card he said that sheshould because a union was "really good for the compa-ny "About 2 weeks before the election (July 15) EmployeeRudy C. Martinez approached Allen Stafford, an admittedcompany agent and supervisor, about the possibility ofobtaining a mechanics job. About 4 days later, in anotherconversation with Stafford, he was asked how he felt aboutthe Union, and about 6 or 8 weeks after the election, whenhe again inquired about the mechanics job, Stafford askedhow he voted in the election to which he repliedenigmatically "you know how I voted." 3I find that Respondent violated Section 8(a)(1) by thesetwo instances of interrogation.42.Threats of discharge or reprisalEarly in March 1970, Supervisor Irene Alejandro toldemployees JosieMartinez,Emelia de la Cruz, andPasqualla Rodriguez that all union card signers would beinterrogations having occurred.4The complaint also alleges "interrogation" by Plant Manager Libertoin February and by Supervisor Davila in May. The "incidents" do not showinterrogations and are considered with respect to other violations alleged asto them. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDlaidoff permanently. In May 1970, Supervisor EstellaDavila told employee Josie Rodriguez that she was goingto be discharged because all union supporterswere goingto lose their jobs, but that, whenever she decided to revokeher union card, she (Davila) would fix it up by taking herto Plant Manager Liberto.5Employee Maria Carreon testified that the day beforethe election Supervisor Ledesma told her in the presence ofother employees that if the Union won there would bechanges requiring the submission of a doctor's certificatewhen an employee failed to report for work because ofillness and that otherwise the employee would be dis-charged. He also stated that if the Union lost the electionand the Company found out who voted for the Union,those employees would be fired. Ledesma deniestellinganyone that the employees who voted for the Union wouldbe fired and explained that he mentioned the requirementfora doctor's certificate only in answer to a newemployee's inquiry concerning the company practice whenan employee remained off the job because of sickness.Based on the demeanor of the witnesses, Ledesma's denialand explanation are not credited.I find that Respondent violated Section 8(a)(1) by thesethreatsofdischarge and of changing the procedureregardingillnesses.63.Solicitation of card revocationsIn mid-February the Union senta telegramtoRespon-dent listing the employees on the Union'sorganizingcommittee.? About a week later, Josie Rodriguez had aconversation with Supervisor Raul Huizar in which sheexpressed her uncertainty about remaining in the Union;she and two other employees. Sylvia Mendez and DoloresMunos, were escorted to the office of PlantManagerLiberto by Supervisor Ayala and there questioned by himwhile awaiting the returning Liberto, who had left theplant, as to whether they wished to seek the return of theirunion cards. Rodriguez informed Ayala that she haddecided to remain in the Union; the other two employeesindicated they were in favor of retrieving their cards. WhenLiberto returned to his office he inquired of Rodriguezwhether she wished to recover her union card, despite thefact that she had already indicated to Ayala her desire toremain in the Union. She declined and was told to leaveand return to her work.CarmenMendez, another member of the union'sorganizing committee, had a conversation with Huizarabout thesame time, in which she expressed some doubtabout remaining in the Union. Shortly thereafter, Liberto,having learned of her doubts, told Huizar to bring her tohis office. Upon being told by Huizar to go to Liberto'sofficeconcerning her union card, she unequivocallyinformed him that she had decided to stay with the Union.When she failed to report to his office, Liberto inquired ofHuizar about her and was informed that she had decidedto remain in theUnion.Liberto,nevertheless, then5These findingsare basedon the credibleand uncontradicted testimonyof the employeesinvolved.6 1 do notinclude in this 8(a)(1) finding a statement by SupervisorStafford to a few employees,allegedly overheardby employeeFrancesTrevino,to the effect that the plant would close if the Union came in,instructed Huizar to come to his office with Mendez. Whenthey appeared, Liberto asked her whether she wished torecover her union card and resign from the Union and toldher it was a decision she had to make. She refused toresign.Following a meeting of the pressers in the plant in May,while Teresa Carreon was walking to her parked car, HeadGuard Utterback approached her and said he could helpher obtain the return of her union card, and he volunteeredto protect her against any union retaliation.She had neverpreviously said anything to him about a union card anddeclined his offer.Also, as related above, SupervisorEstellaDavila, aftertelling Josie Rodriguez that union adherents were going tobe fired, stated that whenever Rodriguez decided to revokeher union card she would fix it up by taking her to Liberto.The facts reported above show a pattern of Respondent'ssoliciting employees to withdraw their union cards andoffering assistance to them in doing so. In one instance, theofferof assistance accompanied a threat that unionadherents would be fired.In these circumstances, I do notagreewithRespondent's contention that it was onlyoffering assistance to those employees who actively soughtit,or that Plant Manager Liberto'sstatementsto some ofthe employees brought in to see him that they were free todo astheypleased militate against the General Counsel'scontention that the individual solicitations and offers ofassistance were unlawful.Ifind accordingly that Respondent violated Section8(a)(1) by these solicitations of employees to revoke theirunion cards.4.Respondent's alleged retaliation against Trevinobecause she filed a charge with the EEOCFrances Trevino was laid off along with a number ofother women on July 3, 1969. On August 18 she filed achargewith the EEOC claiming that the layoff wasmotivated by sex discrimination against women. She wasrehired on December 8 as a knitter afterinsistingon such ajob although Liberto told her there were no openings. Bothbefore and after she was rehired she solicited employees tosign union cards and, as indicated above, was named asone of the union organizing committee members in theUnion's telegram to Respondent dated February 13. Sixweeks after she was rehired she was taken off the knittingmachine and assigned to do miscellaneous work until abarloading machine was prepared for operation by her. Itappears that on January 26 only two knitters, maletrainees,out of six were retained as knitters and that theirproduction for the previous 6 weeks exceeded hers; thethree shiftswere also reduced to two. Supervisor StuMorrison told her about that time that he knew she hadbeen handbilling but did not want her to think she wasbeing pushed around because of the Union and that hewould try to find work for her. When the barloader wasmade ready she was assigned to operate it. On February 5because she did not evenpurportto hear the entire conversation and theremark taken out of context cannot be the basis for a violationrThese employees were Josie Rodnguez,VivianGomez,CarmenMendez, MariaTovar,and Teresa Carreon. ALDON,INC.583she filed a second charge with EEOC claiming Respondenthad retaliated against her for having filed her first charge.Bruce Doniger, who succeeded Liberto as plant manag-er,called a meeting of the employees during May toannounce his takeover for Liberto, who had become ill,and to discuss production problems. During the meeting heinquiredwhether there were any production problemswhich the employees wished to discuss with him. Accord-ing to Trevino, she asked him when she was going to bereassigned to operate a knitting machine, to which hereplied, "Frances, you know the reason why. It's beenexplained to you. You have filed against the Company withthe Equal Employment." He also added "You and I cantalk about this latter." On cross-examination she did notremember whether she had asked him whether it wasbecause she had filed a charge with the EEOC. EmployeesMaria Carillio and Teofilo Covarrubia on directexamina-tion corroborated Trevino's testimony that it was Donigerwho stated in reply to her question that it was because shehad filed the charge with EEOC. Doniger testified thatwhen Trevino asked when she was going to become aknitter he replied, "Frances, you know the reason why. It'sbeen explained to you." And that then she said, "Isn't itbecause I filed charges with EEOC and aren't youretaliatingme," to which he replied, "No Frances,absolutely not." He then refused to discuss it because itwas a private matter. Employee Maria Carillio on cross-examinationchanged her testimony by statingthat it wasTrevinowho asked Doniger whether or not he wasdiscriminating against her because she filed the charge withEEOC, thereby corroborating Doniger's version. I find thatitwould be unreasonable to assume that Doniger, a rathersophisticated witness and a high officer in Respondent'sparent company, would make a public announcement suchasTrevino ascribed to him, especially when it wascommonly known that the retaliation charge of February 5was being investigated by EEOC. In fact, EEOC had takenstatements from the Company during the preceding month.IcreditDoniger's version as to what occurred at thismeeting. In view of this finding and the fact that Trevinohad been rehired as a knitter after the filing of her firstcharge with EEOC, and since it also appears that economicconditionsmotivated the reduction in force of knitters,which caused Trevino to be assigned to operate abarloader, I conclude that the General Counsel has failedto establish that Respondent retaliated against Trevino forfiling her first charge with EEOC.85.The Company's postelection policy towardunion supportersHuizar testified that shortly before the election heattended a meeting of supervisors at which Doniger statedthat they were anticipating a union defeat and instructedthem to go easy on the employees for the next 2 weeks togive them time to settle down in their work, which hadbeen adversely affected by the union campaign, but thatthereafter they should put pressure on the employees andget rid of the union supporters for one reason or another.According to Doniger,he met with the supervisors theday after the election to thank them for helping to defeattheUnion and then stated that the Company expectedproduction,which had fallen drastically,to improve, andhe was setting a 2-week period in which through gentlecoaxing the employees would become readjusted to betterproduction,and that following that period if employeeshad not fallen into line there would be a concentrated driveagainstthose whowere in "makeup."sBased on a background of company opposition to theUnionand the demeanor of Huizar,I credit his testimony.I concludethat byDoniger's instructions to his supervi-sors that they in effect find pretexts to rid the Company ofunion supporters Respondent violated Section 8(axl) ofthe Act.6.The allegedsurveillance of the union meetingIt is undisputed that Foreman Refugio Segura attended aunionmeeting in June and constantly interrupted themeetingby heckling UnionRepresentative Perales while hewas addressing the meeting,that Segura attended themeeting in violation of a company rule, that he wasreprimanded for doing so, and that he was too drunk torealize what he was doing.The General Counsel contendsthat Segura's conduct constituted surveillance of employ-ees' union activities in violation of Section 8(a)(1). I findthatSegura's conduct was self-inspired and that theCompany not only did not condone it but also tookappropriate action when informed of it.Under suchcircumstances I conclude that Segura's conduct does notconstitute surveillancewithin the meaning of Section8(a)(1).7.Theno-solicitation rule and its enforcementRespondent claims that it prohibited solicitation of anykind in the plant during working time.The GeneralCounsel contends that even assuming such a ban it wasdiscriminatorily applied to the Union.Supervisor Huizar testified that Liberto did not give himany rules about employee solicitations in the plant forraffle tickets, collections for the benefit of employees, orthe sale ofAvon or otherproducts,except that he was toldto stop any talking about the Union during working hoursand if anyoneinsisted in doing so he was to issue a writtenwarning notice.About 5months before the election,Liberto gavehim a list of the names of the five members ofthe Union'sorganizing committee and told him to watchthem and in particular two of them, Vivian Gomez andCarmen Mendez, who were on his shift, to see that they didnot solicit union cards during working time.Respondent admitted that therewere sales of merchan-dise in the plant which were made in violation of companypolicy, that it did not condone them, and that it took8 11 appearsthat EEOC found that Trevino's demotion from knitter tolow that their guaranteed rate of pay exceeded the earnings warranted bybarloaderresulted in part from her poor attendance and production astheir production.Employees in that situation were expected to improve theircompared with other knitters and that her first charge was also a factor.production to the point where their actual earnings warranted pay rates inThosefindings, however,are not binding on me.excess of the guaranteed rates,which,in effect, would increase their wages9Employees were in"makeup"when theirpiecework productionwas soand also improve production. 584DECISIONS OF NATIONALLABOR RELATIONS BOARDaction against known violators. In support, Respondentadduced testimony from employee Guadalupe Lazano thatshe received a written warning notice the first time she soldAvon products.10 Supervisor Ray Reyes testified that hesold wallets only during work breaks before Christmas in1969 and that the Company proscribed the sale ofmerchandise during working time as appears in a companynotice posted on the bulletin board on March 16.It also appears that in April employee Estella Vargas wasaccused of soliciting union cards during working hours.Despite her denial and claim that she solicited such cardsonly during her lunchbreak, she received a written warningnotice.11The General Counsel adduced credited testimony fromMaria Carreon, Josie Rodnguez, Carmen Mendez. TeofiloCovarrubia, Teresa Carreon, Joise Martinez, Isabel Bar-boza, and Gloria Flores to the effect that employees,including supervisors, participated in the sale and/orpurchase of raffle tickets, tickets for sporting events, andAvon or other products during working time.I conclude that the overwhelming preponderance of thecredited evidence establishes that solicitation of all kindswas permitted during working time except for prounionpurposes. Such discriminatory enforcement of the no-solicitation rule clearly violated Section 8(a)(1) of the Act.8.The Companyenjoins employees from talkingto one another in the plantEmployee Henrietta Cadena testified that in May sheattended an employee meeting at which Doniger told hernot to talk to anyone while working because it would beassumed to be about the Union. No such restriction hadbeen in effect before that time. Doniger also told them notto give any office information to union representatives.According to Herlina Villaneuva, a posting clerk, sheattended a meeting in May of office employees at whichDoniger told them office personnel were not going to bepermitted to vote and that if they talked to employees outin the plant it would be assumed that they were talkingabout the Union and passing information to which theyhad access by reason of their work in the office. Some timethereafter Supervisor Stu Momson saw Villaneuna talkingtoanother employee and asked whether they werediscussing the Union. When she replied they were not, hetold her to go back to her work. This also had neverhappened before.Doniger testified that at a meeting with the clericalemployees about 10 days before the election he told themthey could talk to anyone on their breaks and nonworkingtime about any subject other than what they learned fromtheirwork on the company records. Supervisor Staffordrelated that on one occasion he saw a plant clerical, Linda,visit the knitting department during working time and10The record, however,containstestimony to the effectthat writtenwarning noticeswere issuedonly afteroralwarnings failed to stop aprohibited practicei iItwas company policyupon the issuance of a written warning noticeto requirethe offender to sign it, allegedly onlyto establish that it was readby theoffender and not as an admissionof guilt Theoffender was notpermittedto resumeworking unlessand until the notice was signedconverse with an employee in that department and that hetold her to leave and return to her own work station.Based on the demeanor of the witnesses, the testimony ofCadena and Villaneuva is credited.The undenied testimony of employeeIsabel Barbozashows that following the Company's receipt of a telegramon June 2 from the Union, which listed her as a member oftheUnion's organizing committee at the New Braunfelsplant of Respondent, her supervisor began watching herconstantly.On one occasion while leaving on her lunch-break she stopped to talk to another employee to pick upthe latter's house keys to be given to her daughter who wasreturning from school. It took but a few moments, butwhen she returned to work Plant Manager Sanders gaveher a written warning notice because she had botheredanother employee who was actually working atthe time.When she remonstrated, claiming that she had neverreceived a warning notice before for talking to anotheremployee and asked why she was being singled out,Sanders replied thatitwasnot just her and that thewarning notice didn't mean anything and to sign it, whichshe did.Itappears, and I find, that Respondent changed itspreexisting practice regarding conversation among theemployeesin an attempt to forestall any discussion relatingto the Union. The promulgation and enforcement of this"gag" rule in the context of the Company's union animusand the forthcoming election restrained the employeeswithin the meaning of and in violation of Section 8(axl).9.Respondent's alleged discriminationagainstEstellaVargas 12Estella Vargas testified that she worked in the loopingdepartment and was laid off on September 30 withseveralother employees. About 3weeks laterRespondent Person-nelManager Hammond telephoned her at her home on aWednesday about 10 a.m. requesting her to report back towork the next morning at 8 a.m. She replied that she wouldbe unable to report at that time because she had to makearrangements to obtain a babysitter for her young childrenbut that she would be able to report the day following, onFriday.13Hammond declined to give her the additionalday and instructed her to call himif she plannedto reportfor work as requested. About 10 a.m. the following day, shecalledHammond to advise him she hadmade arrange-ments for a babysitter but before she was able to tell himanything he stated that he had hired somebodyelse.14 Shetestified further that thereafter she never had any contactwith the Company. On cross-examination she recalled thatHammond called her about10 a.m. askingher to return towork but was unable to recall any other calls referred to inRespondent's Exhibit 15 (seeinfra)or several othermattersset forth in her pretrial affidavit. Evidence submitted by12Paragraph7W of thecomplaint relating to this alleged violation wasamended during the hearing to change the date of May 1, 1970, toOctober21, 1970.13As appears,supra,Vargas had been given a written warning notice inApril for soliciting union cards during working hours.1+Hammond died prior to the hearing. ALDON, INC.Respondent to refute Vargas' testimony consisted of anexhibit (Resp. Exh. 15)15 and the testimony of BartMitchell and Rita Funari. The exhibit contains a handwrit-ten notation in red ink, identified as the handwriting ofHammond,stating:"Called 2:20 p.m. 11-4-70 daughtersaidshe was not at home. 11-5-70 Estella called 9 a.m. &stated she could return to work. I told her she did not callat 2 p.m. 11-4 as I requested, we hadgotten someone else. Iwas advised by Mitchell later to call her and tell her weneeded more loopers & to come in 8 a.m. 11-9-70. 4calls-no answer."This notation is followed by anotherone in handprinted letters stating: "Called at 11:30 a.m.11-5-70. She stated she would come inat 8 a.m. 11-9-70 toloop." There is also a typed notation on the sheet, allegedlyfrom Hammond's typewriter, stating, "She stated shewould have to find a babysitter and would call personnelby 2 p.m. on 11-4-70 and state if she could report for workon 11-5-70 at 8 a.m." According to Rita Funari, who wasMr. Hammond'sassistant,she was also laid off shortlyafter Vargas butin the samemonth of October and wasrecalled about 2 weeks later on November 9. She testifiedthatMr. Hammond had a heart attack on November 5 anddid not return thereafter. She also stated that she made thehandwritten inscription on Exhibit 15 in black ink reading,"11-9-70 [an illegible word then appears] Mitchell waitedfrom 4 to 9. She did not show do not rehire," "and thatpursuant to Mitchell's instructions she typed the followingnotation on the top of the blue sheet:November 9, 1970As PerB. MitchellEstellaVargas called back to work primarily on11-4-70 andafter calling back and forth(see attachedslip) she was supposed to return to work on 11-9-70and she did not show up. Mr.Mitchell decided we hadwaited enough and she would not be dependable if shedid, therefore,we are not to rehire her at all.RcFMitchell testified that following the general layoff in1970, employees were recalled as needed on a senioritybasis as production picked up, that Vargas was among theloopers he instructed Hammond to recall, that thereafterhe was informed by Hammond that Vargas had babysitterproblems and could not come back when called, thatshortly thereafter he again asked Hammond to call Vargasand find out whether she could come back to work, andthat when she failed to report for work on November 9 heinstructed Funari to terminate her.Ifind that Vargas' inability to recall certain eventsmentioned in her pretrial affidavit and the necessity tochange the dates of her layoff and recall make Respon-dent's version of the incident appear far more plausibleand reliable, and it is credited.The General Counsel contends that because Vargas wasan active union supporter, who had been previouslyreprimanded for her union activity in soliciting unioncards, she was given disparate treatment when denied an585additional day to arrange for a babysitter before reportingforwork, especially in the light of the testimony ofemployee Antonio Garciawhose request in similar circum-stances for an additional day to find a babysitter had beengranted. Garcia's situation was with a different supervisor,and she was also a union member. Furthermore, theVargas incident occurred long after any of the other unfairlabor practices found or alleged to have been committedherein,and after charges had been filed. In thesecircumstances, and in view of Vargas' confused testimony,Ido not regard the evidenceas sufficientto establish thatRespondent did not take her back because of her earlierunion activities.10.Solicitation of employee grievancesTeresa Carreon,amember of the Union'sorganizingcommittee,attended a meeting with other pressers in Mayatwhich Assistant Plant Manager Bart Mitchell inquiredhow their supervisors were treating them and in what waytheirworking conditions could be improved.CarmenMendez,another member of the union organizing commit-tee, also attended that meeting and testified that Mitchellasked whether they had any grievances and told them hewouldtry to resolvethem. As a result,complaints ofinsufficient stretching frames and lights were thereafterremedied.Trevinotestified that she attended a meeting onMay 11 at which Doniger told a group of 22 employees tovoice their job complaints and expressed a hope of beingable to resolve their problems.Employee Armando Arrambide testified that2 or 3 dayseither before or after the election Doniger approached himand in an ensuing conversation asked what he thoughtabout having an employee committee formed to handletheir problems.Arrambidethen mentioned it to five or sixother knitters.According to Doniger about 2 days after theelectionproductionvirtuallyhad come to a completestandstilland he went into the plant and spoke toArrambide,one of the best knitters,and asked what waswrong.After Arrambidesaid he didn't know,he replied,"Well, if yourcommittee of knitters ever figure out whatwas wrong I would be more thanhappy tohear it." Hethereafter never heard from Arrambide about the matter.In view of the Union's defeat at the election,itwould bemore plausible to credit Doniger'sversionof theirconversation and I so find.I find that Respondent violated Section 8(a)(1) of the Actby conducting meetings with employees prior to theelection and questioning them for the purpose of solicitingtheircomplaints and grievances and then impliedlypromising to remedy those complaints.Tom WoodPontiac,Inc.,179 NLRB581. Such conduct also interfered with theelection.Flight Safety, Inc.,197NLRB No. 40.11.The Company's offer of mechanic trainee jobsEmployee Teofilo Covarrubiatestified that about a weekbefore theelection Supervisor Stafford, the head mechanic,toldhim that the Companywas going to hire somemechanictrainees and askedwhetherhe was interested in15Admitted as an entry in the normal course of business constituting awritten recall record on Vargas placed in her personnel file 586DECISIONS OF NATIONALLABOR RELATIONS BOARDsuch a job after the election. When Covarrubia said he was,Stafford replied that he could notpromise him anythingbecause he didn't know how the election would turn out,but he could give him the job if the election turned out allright. The next day Covarrubia passed out leaflets for theUnion and was seen by several supervisors. The followingday Stafford remarked to him that he hadseen himhandbilling for the Union. When Covarrubia replied thathewould continue to do so, Stafford said nothing.Thereafter, Stafford never mentioned the trainee's job tohim.RudyC.Martinez,a collar machine operator,testifiedthat about 2 weeks before the election he asked SupervisorStafford about the possibility of obtaining a mechanic'sjob. Stafford replied there probably would be an openingafter the election. About 4 days later Stafford asked himhow he felt about the election, to which he replied that hewas neutral. About 8 weeks after the election whenMartinez inquired again about the mechanic's job, Staffordasked how he voted. He replied, "you know." He never didget the mechanic's job. He did, however, state on cross-examination that after the election work fell off to theextent that a foreman mechanic was demoted to a knitter'sjob and that three mechanics' jobs were eliminated.Stafford testified that in the latter part of 1969 theCompany was unable to obtain experienced mechanics tooperate their complex machines, so they decided to traintheirown employees.With this in mind he spoke toMartinez, Covarrubia, and Arrambide. Thereafter, whenthese employees inquired again about the mechanictrainee's job in January he told them they were still underconsideration.Businessthen fell off and it was decided nottomake any immediate transfers. In August or Septemberthe number of mechanics was reduced to two. He deniedever telling Martinez or Covarrubia that a decision couldnot be made to appoint mechanic trainees until after theelection or seeing or telling Covarrubia he had seen himhandbilling for the Union.Based on the demeanor of the witnesses, the testimony ofMartinez and Covarrubia is credited. Although the factthatCovarrubia and Martinez did not get the jobs inquestion was manifestly not based on other than economicconsiderations, the implicit promise of benefit to theseemployees if the election turned out favorably to Respon-dent was plainly violative of Section 8(a)(1), and I so find.12.Respondent's interference with voters at theelectionElviraMartinez, a union card signer who was laid off inFebruary, testified that Respondent refused to permit herto vote when she appeared at the pools because she hadbeen laid off and was, therefore, ineligibleto vote.Emeliade la Cruz, a button machine operator who had signed aunion card in February, was laid off in March. When sheattempted to vote, Utterback stopped her, and her formersupervisor, Irene Alejandro, who was present told her shewas too late to vote because the laid-off employees hadvoted the day before. Plant Manager Liberto was then16Rodriguez was an expeditor whichentailed distributingthe work tothe pressers for ironing The unfair distribution accusationwas based on hercalled and he permitted her to casther ballot.PasquallaRodriguez,also a button machine operator who had signeda unioncard,was laid off in March.She testified that onthreeoccasionswhen she attempted to vote she wasrestrained from doingso by Utterback.On the fourthoccasion,Alejandro,who was present,told her she was toolate, the laid-off employees having votedthe daybefore.She then attempted to vote on a fifth occasion and waspermittedto do so.Rather than follow the regular procedure of allowingemployeesto cast challenged ballots,Respondent arrogat-ed to itselfthe rightto determine theireligibility.Suchaction also intimidated other prospective voters. Respon-denttherebynot only interfered with the right ofemployees to vote butalso usurped the prerogative of theBoard in violation of Section 8(a)(1) ofthe Act.SeeMarineWelding and Repair Works, Inc.,174 NLRB 661, 674, fn. 2,enfd.439 F.2d 395, 398 (C.A.8); Ace Letter Service Co.,187 NLRB No. 79.C.TheAlleged 8(a)(3)Violations1.The denialof overtime workThe General Counsel contends that Josie Rodriguez wasunlawfully denied regular overtime work because of herunion support.She testified that in June Supervisor RayReyes told her that he could not continue to give her the Ihour overtime(a half hour before and after her shift) shehad been getting because Assistant Plant Manager BartMitchell knew she had been soliciting union cards and hadsigned one herself.Thereafter, she received no overtimework.Reyes testified that he had never told Rodriguez that herovertime work would be cut, while Mitchell disputed herclaim that her overtime work had been cut after beinggiven a warning notice(seeinfra).Rodriguez'timecardsshow that after May her working hours were increased to 9hours from the 8-1/2 previously worked since February 9,that in I week her working hours actually rose to 9 hours,and that after May they went down to 8-1/2 hours untilSeptember when she was laid off.Respondent contendsthat the fluctuation in her overtime work was due toproduction requirements.I find her overtime not only wasnot cut but actually increased during June,and thereafterreduced to the 8-1/2 hours she had worked prior to May. I,therefore,conclude that the General Counsel has failed toestablish any reduction in her overtime work which wasrelated to her union support,and I find no violation in thisrespect.2.The suspension of Josie RodriguezRodriguez testified further that the week after shedeclined to revoke her union card (seesupra)she was calledtoLiberto'soffice and accused of not being fair indistributing the work to the girls,16 and wastold that someunidentified girls had complained about it. She denied itbut a few days later Doniger met her while she wasworking and made the same charge.She again denied it.favoring union adherents by giving them easier and more lucrative workthan was given to nonunion supporters ALDON,INC.587She also testified that pnor to the Union's telegram ofFebruary 13 to the Company listing her as a member of theUnion's organizing committee there had not been anycomplaints about her distribution of the work. About June18 she was called to Mitchell's office and, after again beingaccused of not distributing the work properly and of usingobscene language to the girls, she was given a writtenwarning notice and asked to sign it. Otherwise, if she didnot sign it she was to punch out and not return to workuntil she agreed to do so. She not only denied using badlanguage but demanded to be told who her accusers were.When Mitchell refused to tell her she refused to sign thewarning and left the plant. After being out of work forabout 2 weeks she was called in to see Liberto and askedwhether she wished to return to work. He assured her thatsigning the notice would not affect her adversely, and she,thereupon, signed and resumed working.Doniger testified that pnor to the election employeeHope Martinez and another girl had complained to himabout Rodriguez' unequal distribution of work; that hethen spoke to her and, after asking whether she hadpreviously been spoken to about it by Liberto, which sheadmitted, he warned her to stop it; and that when shepersisted in doing it again a warning notice was issued toher.Mitchell testified that, after receiving complaintsabout Rodriguez' not giving efficient service and equaldistribution of work to some employees and also using badlanguage, he gave her an oral warning and that when sheignored his warning a written warning notice was given toher and she was laid off until she signed it. Employee MaryM. Lucio testified that Rodriguez favored union adherentsin distributing the work by giving the nonunion supportersmore arduous work; that after complaining to Reyes, asupervisor, without avail she wrote to Liberto; and thatafterRodriguez received a warning notice she stoppeddoing it.17Reyes also testified that nonunion presserscomplained about Rodriguez' unfair distribution of work,that he spoke to her about it, and that following theissuance of a warning notice to her there were no morecomplaints. However, on cross-examination Reyes statedthat he directed Rodriguez where to put the bundles ofwork which contained an assortment of easy and morearduous work and that some went to union members andsome to nonunion members.Icredit the testimony of Rodriguez and Reyes that shedid not favor union adherents in the distribution of work,nor did she indulge in the use of foul language other thanthat commonly used in the plant by the girls.I find that a warning notice was discriminatorily issuedto Rodriguez because of her union support and that as aresult she was unlawfully deprived of employment duringher suspension in violation of Section 8(a)(3) and (1) of theAct.IV.THE REPRESENTATION PROCEEDINGThe record shows that there were approximately 560eligible voters and that, of the 512 ballots cast, 223 were forthe Union, 271 against the Union, and 18 were challenged;the challenged ballots were not sufficient in number toaffect the results of the election. As related above, ahearing was ordered for the purpose of receiving evidenceto resolve the issues raised by the Union's Objections 1 and3 through 12 to the election. They are:1.The Employer interfered with the mechanics of theholding of the election,inter alia,by improperly posting thenotice of election, by preventing people from voting, bycampaigning near the voting area,and by irregularities ontheExcelsiorlist.3.The Employerheld meetings within 24 hours of theelection.4.The Employer promulgated and discriminatorilyenforced a no-solicitation rule.5.The Employer promised employees benefits if theyvotedagainst a union and threatened employees thatchoosing a union would be futile.6.The Employergranted,changed, and withdrewbenefits during the campaign to convince employees tovote againstthe Union.7.The Employer threatened employees with dischargeif they joined the Union.8.The Employer laid off, transferred, discharged, andotherwise discriminated against employees because of theirconcerted activities.9.The Employer attempted to survey employees.10.The Employerassisted employees to have theirauthorization cards returned.11.The Employerchanged working conditions becauseof union activities.12.By these and other acts the Employer interferedwith the holdingof a free election.The Union relies on the proof of the alleged unfair laborpractices herein as the basis for the foregoing objections.As determined and indicated above,Respondent com-mitted many violations during the period from April 27,when the representation petition was filed, to July15, whenthe election was held.These include interrogating employ-ees concerningthe Union,threatening dischargeor otherreprisals to discourage union support,soliciting and/orassisting employees to revoke their union cards, discrimi-natorily enforcing no-solicitation rules, promulgating andenforcing a rule enjoining employees from talking to oneanother in the plant in order to preclude any discussionsconcerning the Union,soliciting employee grievances withan implicit promise to improve working conditions in orderto discourage union support,impliedly promising benefitsto employees if the election turned out favorably toRespondent,interfering with employees attempting to vote,and discriminatorily issuing written reprimand notices toemployees.The Board has consistently held that conduct violative ofSection 8(a)(1)a fortioriinterferes with the exercise of afree and untrammeled choice in an election.is In addition,italso appears, based on the testimony of employeesGloria Floresand Isabel Barboza,and I find, that on orabout July 10 on a regular payday they and otheremployees each received two checks;one for $4 and the17She also testified that the more arduous work adversely affected theIBOleson'sFoods No. 4, Inc.,167 NLRB 543, 551,andIrving Air Chutewages of the nonunion supporters,but this was proven to be inaccurateCompany,Inc,149 NLRB 627, 629.because there was a higher rate of pay for this type of work. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDother for the balance of their wages. Upon inquiring ofHammond and Doniger why they had been given twochecks instead of the usual one, they were told that if theUnion won and obtained a union-security clause in itscontract $4 would be the amount withheld for payment ofunion dues. When they protested that it would cost theman extra 10 cents to cash two checks instead of one,Doniger replied that it was a cheap lesson to learn aboutunion dues. InYazoo Valley Electric Power Association,163NLRB 777, footnote 2, the Board held that "bytemporarily withholding ficitious union dues-from eachemployee's paycheck shortly before the election, Respon-dent interfered with the laboratory conditions in which afree choice may be made." I, therefore, find merit in andsustain the Union's objections to the extent found duringthe critical period as indicated above and recommend thatthe election be set aside and a new election ordered.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,above,occurring in connection with the operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Based upon the foregoing findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.At all times material herein, Respondent hasengaged in commerce as an employer within the meaningof Section 2(6) and (7) of the Act.2.At all times material herein, the Union has been alabor organization within the meaning of Section 2(5) ofthe Act.3.By interrogating employees about the Union, threat-ening employees with discharge or other reprisals becauseof their union support, soliciting and assisting employees inthe revocation of their union cards, discriminatorilyenforcing the no-solicitation rule, enjoining employeeconversation in the plant, soliciting employee grievanceswith the explicit promise to improve working conditions,impliedly promising benefits to employees if the electionturned out favorably to Respondent, interfering withemployees attempting to vote at the election, and discrimi-natorily issuing written reprimand notices to employees.Respondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By discriminatorily issuing a written notice to JosieRodriguez, which had the effect of causing her suspensionfor about 2 weeks, Respondent discriminated in regard tothe tenure of her employment in violation of Section8(a)(3) of the Act.5.Except as found above, Respondent has not engagedin any unfair labor practices alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(axl) and(3) of the Act,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Having found thatRespondent discriminatorily caused the suspension ofJosie Rodriguez,I shall recommend that it make her wholefor anyloss of earnings she may have suffered as the resultof the discrimination against her, with interest at the rate of6 percent per annum,and that it expunge the warningnotice issued to her from her personnel file.Uponthe foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 19ORDERRespondentAldon,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Interrogating its employees about AmalgamatedClothingWorkers of America,AFL-CIO,or any otherunion;threatening to discharge its employees or take otherreprisals against them because of their union support;soliciting and/or assisting in the revocation of their unioncards;adopting a postelection policy to get rid of unionsupporters;discriminatorily enforcing a no-solicitation ruleagainst union supporters;promulgating and enforcing arule to enjoin employees from conversing in the plant inorder to preclude any discussions concerning the Union;soliciting employee grievances with the implied promise ofimproving working conditions to discourage union sup-port;impliedly promising benefits to employees if theelection turned out favorably to Respondent; interferingwith voters at representation elections;and discriminatori-ly issuing written warning notices because of an employee'sunion support,allwithin the meaning of Section 8(axl) ofthe Act.(b)Discouraging membership and activities in Amalga-mated Clothing Workers of America,AFL-CIO, or anyother labor organization,by discriminating in regard to thesuspensions of their employeesor bydiscriminating in anyothermanner in regard to any term or condition ofemployment.(c) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their rights toself-organization,to form,join,or assist any labororganization,to bargain collectively through representa-tives of their own choosing, and to engage in any otherconcerted activities for the purpose of collective bargainingor other mutual aid or to refrain from all such activities.2.Takethe following affirmative action which isdesigned to effectuate the policies of the Act:(a)Make Josie Rodriguez whole for any loss of pay shemay have suffered as a result of her suspension in themanner set forth in the section of this Decision entitled"The Remedy,"and expunge from her personnel file thei9 In the event noexceptionsare filedas provided by Sec. 102.46of the102 48 of the Rules and Regulations,be adopted by the Board and becomeRules and Regulationsof the National LaborRelations Board,the findings,its findings,conclusions,and Order,and all objections thereto shall beconclusions,and recommendedOrder hereinshall, asprovidedinSecdeemed waived for all purposes ALDON, INC.warning notice issued to her because of her alleged unfairdistribution of work.(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amountof backpaydue under theterms of this recommended Order.(c) Post at its plants in San Antonio and New Braunfels,Texas, copies of the attached notice marked "Appendix.1120Copies of said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed by itsrepresentative,shall be posted by Respondent immediately20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."589uponreceipt thereof,and be maintainedby it for 60consecutivedaysthereafter,in conspicuous places,includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced, or coveredby any othermaterial.(d)NotifytheRegionalDirector for Region 23, inwriting,within20 daysfrom the date of the receipt of thisDecision,what steps Respondent has takento complyherewith.2tIT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violationsof the Actnot specificallyfound.21 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify the Regional Director for Region 23, in writing,within 20 daysfrom the date of this Order,what steps Respondent has taken to complyherewith."